—Order, Supreme Court, New York County (Joan Lobis, J.), entered January 7, 1993, which, to the extent appealed from, granted defendant’s motion for renewal or reargument and thereupon denied its cross-motion for payment of rent retroactive to April 1, 1980, unanimously affirmed, without costs.
As the IAS Court properly determined (155 Misc 2d 841), the 1992 amendment to the Loft Law (Multiple Dwelling Law § 284 [1] [ii]; L 1992, ch 227, § 1), providing that owners who take certain steps to bring their premises up to residential standards "shall hereafter be deemed in compliance”, creates a new right to collect rents prospectively, and was not intended to confer an entitlement to back rents accruing since April 1, 1980. Concur — Murphy, P. J., Rosenberger, Wallach, Ross and Rubin, JJ.